





EXHIBIT 10.3


TD AMERITRADE HOLDING CORPORATION
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
TD Ameritrade Holding Corporation (the "Company") hereby grants you, Tim Hockey
(the "Grantee"), the number of Performance-Based Restricted Stock Units
indicated below under the Company's Long-Term Incentive Plan (the "Plan").
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Performance-Based Restricted Stock Unit Agreement,
including each Appendix (collectively, the "Agreement"). The Performance-Based
Restricted Stock Units granted under this Agreement are referred to as
Restricted Stock Units under the Plan. Subject to the provisions of Appendix A
and B (attached) and of the Plan, the principal terms of this grant are as
follows:


Grant Date:
[GRANTDATE]


Target Number of Performance-Based Restricted Stock Units ("Target"):


[SHARESGRANTED]
This reflects the target number of Performance-Based Restricted Stock Units
granted to you on the Grant Date. The actual number of Shares that vest under
this Award, if any, may be higher or lower than Target and will depend on the
extent to which the vesting schedule is satisfied. The Performance-Based
Restricted Stock Units ("PRSUs") shall be increased as of any date by the
cumulative number of additional PRSUs, if any, credited by this Agreement
through such date in payment of Dividend Equivalent Rights as described in
paragraph 25 of Appendix A (attached).


Performance Period:
[PERIOD]


Scheduled Vesting:
The PRSUs will vest based on satisfaction of the performance-based vesting
schedule and other conditions set forth in Appendix A and B (attached) and
provisions of the Plan and this Agreement.


Settlement Date:
One Share will be issued for each PRSU that has vested on the date (the "Vesting
Date") specified in Appendix A and B (or on a date as soon as practicable, and
no more than thirty (30) days, thereafter).


Acceptance:
You must accept this grant of PRSUs prior to the Acceptance Deadline, which is
sixty (60) days from the Grant Date.

Your signature below indicates your agreement and understanding that this grant
is subject to all of the terms and conditions contained in the Plan and this
Agreement, including Appendix A and Appendix B. Important additional information
on vesting, forfeiture and the actual issuance of the Shares in settlement of
the PRSUs covered by this grant are contained in paragraphs 4 through 10 of
Appendix A and in Appendix B. PLEASE BE SURE TO READ ALL OF APPENDIX A AND
APPENDIX B, WHICH CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.
 

1Except to the limited extent specifically provided in this Agreement, if,
before the applicable Vesting Date, your employment is terminated by the Company
for cause or you voluntarily terminate your employment, you will not vest in any
Performance-Based Restricted Stock Units or Eligible RSUs.





--------------------------------------------------------------------------------




THIS AGREEMENT MUST BE ACCEPTED BY YOU BY THE ACCEPTANCE DEADLINE, OR THIS GRANT
OF PRSUS WILL AUTOMATICALLY BE CANCELED.
TD AMERITRADE HOLDING CORPORATION    
By:    
Title: EVP, Chief Human Resources Officer


ACCEPTED BY THE GRANTEE
___________________________________
Tim Hockey
___________________________________
Signature
___________________________________
Acceptance Date (must be within sixty (60) days of the Grant Date)






-2-

--------------------------------------------------------------------------------






APPENDIX A
TERMS AND CONDITIONS OF PERFORMANCE-BASED RESTRICTED STOCK UNITS
1.Grant. The Company hereby grants to the Grantee under the Plan at the per
share price of $.01, equal to the par value of a Share, the number of PRSUs
indicated in the Notice of Grant, subject to all of the terms and conditions in
the Agreement, Appendix A and B and the Plan.
2.No Payment of Purchase Price Necessary. When the PRSUs are settled through the
issuance of Shares to the Grantee, the par value of the underlying Company Stock
will be deemed paid by the Grantee for each PRSU through the past services
rendered by the Grantee, and such deemed payment will be subject to the
appropriate tax withholdings.
3.Company's Obligation to Pay. Each PRSU represents a right to receive, on the
Vesting Date, one Share for each vested PRSU. Unless and until the PRSUs have
vested in the manner set forth in this Agreement and Appendix A and B, the
Grantee will have no right to receive settlement of Shares underlying such
PRSUs. Prior to the settlement of any vested PRSUs, such PRSUs will represent an
unsecured obligation. Payment of any vested PRSUs will be made in Shares.
4.Vesting Schedule. Except as otherwise provided in paragraph 5 of this Appendix
A, the PRSUs awarded by this Agreement are scheduled to vest in accordance with
the vesting schedule set forth in Appendix B. Except to the limited extent
provided in Appendix A and B, PRSUs scheduled to vest on any applicable date
actually will vest only if the Grantee continues to be an Employee through such
date.
5.Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of any Eligible
RSUs (but not any PRSUs that have not yet become Eligible RSUs) at any time,
subject to the terms of the Plan. If so accelerated, such Eligible RSUs will be
considered as having vested as of the date specified by the Committee. The term
"Eligible RSUs" is defined in Appendix B and refers to any PRSUs that become
eligible to vest after satisfaction of the TSR goal (all as described in
Appendix B).
6.Issuance of Shares after Vesting. Each PRSU that becomes vested under this
Agreement will be settled by the Company through the issuance of a Share to the
Grantee (or in the event of the Grantee's death, to his or her estate) as soon
as administratively practicable following the Vesting Date, subject to
paragraph 10, and in no event later than the thirtieth (30th) day following the
Vesting Date.
7.Forfeiture upon Ceasing to be an Employee. Other than to the limited extent
provided Appendix B, the balance of the PRSUs that have not vested pursuant to
paragraphs 4 or 5 at the time the Grantee ceases to be an Employee will be
forfeited and automatically transferred to and reacquired by the Company at no
cost to the Company. The Grantee shall not be entitled to a refund of any price
paid for the PRSUs forfeited to the Company pursuant to this paragraph 7.
8.Forfeiture or Repayment in Connection with Certain Events.
(a)    Forfeiture or Repayment. Notwithstanding any contrary provision of this
Agreement, Appendix A, Appendix B or the terms of any written agreement between
the Company and the Grantee (including specifically any written employment,
severance or change in control agreement) if the Committee determines (in its
sole discretion, but acting in good faith) that a Clawback Event has occurred at
any time while the Grantee is an Employee and such determination is made no
later than three (3) years following the Grant Date, then: (i) the balance of
the PRSUs that have not vested as of the date of such event may, in the sole
discretion of the Committee, be forfeited and automatically transferred to and
reacquired by the Company at no cost to the Company; (ii) any Shares previously
issued under this Agreement to the Grantee for vested PRSUs that have not been
sold, transferred or otherwise disposed of by the Grantee may, in the sole
discretion of the Committee, be forfeited and automatically transferred to and
reacquired by the Company at no cost to the Company; and (iii) if the Shares
previously issued under this Agreement to the Grantee for vested PRSUs have been
sold, transferred or otherwise disposed of by the Grantee, the Gain realized





--------------------------------------------------------------------------------




by the Grantee (or that would have been realized had the Grantee sold the Shares
in an arms-length transaction) will be paid by the Grantee to the Company, if
the Committee, in its sole discretion, requires such payment. If, with respect
to subsections (ii) and/or (iii) in the preceding sentence, the Grantee refuses
to transfer the Shares to the Company and/or make a payment to the Company equal
to the Gain, the Company will, if directed by the Committee, in its sole
discretion, and subject to applicable law (including any Code Section 409A
considerations), recover the value of such Shares and/or Gain and, if
applicable, the amount of its court costs, attorneys' fees and other costs and
expenses incurred in connection with enforcing this paragraph 8 by (w) reducing
the amount that would otherwise be payable to the Grantee under any compensatory
plan, program or arrangement maintained by the Company or any of its
Subsidiaries, (x) withholding payment of future increases in compensation
(including the payment of any discretionary bonus amount) or grants of
compensatory awards that would otherwise have been made in accordance with the
Company's (or a Subsidiary's) otherwise applicable compensation practices, (y)
reducing any severance benefits that would otherwise be payable or provided to
the Grantee under any plan, program or arrangement maintained or entered into by
the Company or any of its Subsidiaries (including specifically under any
employment or severance agreement) or (z) by any combination of the foregoing.
(b)    Discretion to Reduce Amount Subject to Forfeiture or Repayment. In the
event of a Clawback Event described in paragraph 8(c)(i)(A) below and the PRSUs
were issued to the Grantee as payment (in whole or part) for an award earned
under the Company's Management Incentive Plan (or any other bonus plan of the
Company), the Committee may, in its sole discretion, limit the amount to be
forfeited by the Grantee and/or recovered from the Grantee to the amount by
which the award earned under the applicable bonus plan exceeded the amount that
would have been earned had the financial statements been initially filed as
restated, as determined by the Committee in accordance with the terms and
conditions of the applicable bonus plan. In the event the Committee exercises
such discretion, if the award earned under the applicable bonus plan was paid in
cash and the PRSUs, the Committee will have discretion to determine how the
amount to be recovered will be allocated among the portion paid in cash and the
portion paid in PRSUs. The amount of PRSUs, if any, subject to forfeiture or
repayment will be covered in the following order: first, unvested PRSUs that
remain outstanding; then, Shares previously issued under this Agreement to the
Grantee for vested PRSUs that have not been sold, transferred or otherwise
disposed of by the Grantee; and finally, Gain realized (or that would have been
realized in an arms-length transaction) by the Grantee from the sale, transfer
or disposition of Shares previously issued under this Agreement to the Grantee
for vested PRSUs.
(c)    Definitions.
(i)    For purposes of this Agreement, Appendix A and Appendix B, a "Clawback
Event" shall mean one or more of the following: (A) any of the Company's
financial statements are required to be restated resulting from fraud or willful
misconduct by the Grantee or any other person, provided that the Grantee knew or
should have known of such fraud or willful misconduct; or (B) any act of fraud,
negligence or breach of fiduciary duty by the Grantee or any other person,
provided that the Grantee knew or should have known of such fraud, negligence or
breach of fiduciary duty, resulting in material loss, damage or injury to the
Company.
(ii)    For purposes of this Agreement, Appendix A and Appendix B, "Gain" shall
mean the Fair Market Value of a Share on the date of sale, transfer or other
disposition, multiplied by the number of Shares sold, transferred or otherwise
disposed of.
(d)    Restrictions on Sale of Stock Pending Determination of Clawback Event. If
the Company reasonably believes that a Clawback Event has occurred, the Grantee
understands and agrees that the Company may, in its sole discretion, restrict
the Grantee's ability to directly or indirectly sell, offer, contract or grant
any option to sell (including without limitation any short sale), pledge, swap,
hedge, transfer, or otherwise dispose of any shares of Company common stock held
by the Grantee in his or her Company brokerage account (whether issued in
connection with this Agreement or otherwise) pending a final determination by
the Committee that a Clawback Event has or has not occurred. Such determination
shall be made as soon as administratively practicable but in no event will the
Grantee be restricted in accordance with the preceding sentence for more than
that period of time reasonably necessary for the Committee to determine the
existence of a Clawback Event. The Grantee further understands and agrees that
the Company shall have no responsibility or liability for any fluctuations that
occur in the price of the Company's common


-2-

--------------------------------------------------------------------------------




stock or for any potential loss or gain the Grantee could have realized from the
sale of his or her shares of Company common stock during the period of time in
which the Grantee is restricted in accordance with this paragraph 8(d).
(e)    Change of Control. Notwithstanding any contrary provision of this
Agreement, Appendix A or Appendix B, this paragraph 8 will expire and have no
further force or effect upon a Change of Control. Solely with respect to this
paragraph 8, a "Change of Control" shall not be deemed to have occurred if the
Company's outstanding Shares or substantially all of the Company's assets are
purchased by TD Bank Financial Group.
(f)    No Waiver. Any failure by the Company to assert the forfeiture and
repayment rights under this paragraph with respect to specific claims against
the Grantee shall not waive, or operate to waive, the Company's right to later
assert its rights hereunder with respect to other or subsequent claims against
the Grantee.
(g)    No Limitation on Remedies. The Company's forfeiture and repayment rights
under this paragraph shall be in addition to, and not in lieu of, actions the
Company may take to remedy or discipline any misconduct by the Grantee
including, but not limited to, termination of employment or initiation of
appropriate legal action. Furthermore and notwithstanding any contrary provision
of this Agreement, Appendix A or Appendix B, the Company retains the right and
power with respect to this Award, and the Grantee expressly acknowledges the
Company's right and power, to enforce any compensation recovery or similar
provision that is mandated by law (for example, without limitation, under
Section 304 of the Sarbanes-Oxley Act of 2002).
(h)    Grantee Acknowledgement and Agreement. Without limiting the generality of
any other provision herein regarding the Grantee's understanding of, and
agreement to, the terms and conditions of this Agreement, Appendix A and
Appendix B, by signing this Agreement, the Grantee specifically acknowledges
that he or she has read and understands this paragraph 8 and agrees to the terms
and conditions of this paragraph, including but not limited to the forfeiture
and repayment provisions of paragraph 8(a).
9.Non-solicitation and Non-competition. The receipt of any Shares pursuant to
this award will be subject to the Grantee, for the period of his or her
employment with the Company and for a period the greater of either, twenty-four
months or such period of time set forth in the Grantee's associate agreement,
after the termination of his or her employment with the Company, not: (i)
directly or indirectly soliciting customers of the Company in an attempt to have
such customers cease their relationship with the Company, (ii) soliciting any
employee of the Company for employment with any employer other than the Company,
or (iii) directly or indirectly engaging in, having any ownership interest in or
participating in any entity that as of the date of termination, is engaged in
any activities or which offers products or services which are or may be deemed
to be competitive with those products and services offered by the Company or any
of its Affiliates (a "Competitive Business") unless otherwise expressly approved
in writing by the Company. The term "Competitive Business" is defined as a
business providing brokerage, advisory, custodial and wealth management services
to the public, including, but not limited to, services, products and technology
to support retail (long term investor or active trader) or institutional trading
and investing platforms and Registered Investment Advisor custodial business
products and services and also includes any such other business formally
proposed to be offered to the public by the Company during the twelve (12) month
period immediately prior to the date of termination. To the extent the Grantee
has violated any term and condition of this paragraph 9, the PRSUs prior to
settlement shall be forfeited pursuant to paragraph 7 and if Shares of Company
Stock have already been issued to the Grantee, then the Grantee shall be
required to either return the Shares or forfeit any gain recognized by the
Grantee from the sale of such Shares, as directed by the Committee. In the event
that any of the provisions of this paragraph 9 should ever be deemed to exceed
the scope and duration limitations permitted by applicable laws, then such
provisions will and are hereby reformed to the maximum limitations permitted by
applicable law.
10.Withholding of Taxes. When the Shares are issued in settlement for vested
PRSUs, the Grantee will recognize immediate U.S. taxable income if the Grantee
is a U.S. taxpayer. If the Grantee is a non-U.S. taxpayer, the Grantee will be
subject to applicable taxes in his or her jurisdiction. The Company (or the
employing Related Entity) will withhold a portion of the Shares or cash
otherwise issuable in settlement for vested PRSUs that have an aggregate market
value sufficient to pay the applicable federal, state and local income,
employment and any other taxes required to be withheld by the Company (or the
employing Related Entity) with respect to the Shares. The Committee or its


-3-

--------------------------------------------------------------------------------




delegate (in its discretion) will determine the maximum rate that will be
permitted for withholding from this Award, consistent with applicable tax and
financial accounting rules. Withholding will occur at the time that the Company
(or the employing Related Entity) determines is necessary or appropriate to
comply with applicable law, which may be before the PRSUs are due to be settled.
No fractional Shares will be withheld or issued pursuant to the grant of PRSUs
and the issuance of Shares thereunder. By accepting this Award, the Grantee
expressly consents to the withholding of Shares as provided for in this
paragraph 10. All income and other taxes and withholding related to the PRSU
award and any Shares delivered in payment thereof are the sole responsibility of
the Grantee.
11.Rights as Stockholder. Except as provided pursuant to the Dividend Equivalent
Rights provided in paragraph 25, neither the Grantee nor any person claiming
under or through the Grantee shall have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) shall have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Grantee (including through
electronic delivery to a brokerage account) after the Vesting Date. After such
issuance, recordation and delivery, the Grantee will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.
12.No Effect on Employment or Service. The Grantee acknowledges and agrees that
this Agreement and Appendix A and B and the transactions contemplated hereunder
do not constitute an express or implied promise of continued service or
employment as an Employee for any period, or at all, and shall not interfere
with the Grantee's right or the Company's (or employing Related Entity's) right
to terminate the Grantee's relationship as an Employee at any time, with or
without Cause.
13.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement shall be addressed to the Company, in care of its General
Counsel, at 6940 Columbia Gateway Drive, Suite 200, Columbia, Maryland 21046, or
at such other address as the Company may hereafter designate in writing.
14.Grant is Not Transferable. Except to the limited extent provided in Appendix
B (relating to the death of the Grantee), this grant and the rights and
privileges conferred hereby shall not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of this
grant, or of any right or privilege conferred hereby, or upon any attempted sale
under any execution, attachment or similar process, this grant and the rights
and privileges conferred hereby immediately shall become null and void. The
Company may require any administrator or executor of the Grantee's estate to
furnish (a) written notice of his or her status as transferee, or (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with Applicable Laws pertaining to the transfer of the Shares
underlying the PRSUs.
15.Restrictions on Sale of Stock. The Shares issued as settlement for the
payment for any vested PRSUs awarded under this Agreement will be registered
under the federal securities laws and will be freely tradable upon receipt.
However, the Grantee's subsequent sale of the Shares will be subject to
paragraph 8(d) above, any market blackout-period that may be imposed by the
Company and must comply with the Company's insider trading policies, and any
other applicable securities laws. In addition, the Shares issued as settlement
for the payment of any vested PRSUs awarded under this Agreement will also be
subject to any applicable ownership guidelines and Share ownership holding
periods that then are in effect.
16.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
17.Conditions for Issuance of Certificates for Stock. The Shares deliverable to
the Grantee may be either previously authorized but unissued Shares or issued
Shares which have been reacquired by the Company. The Company shall not be
required to issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed; and
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or


-4-

--------------------------------------------------------------------------------




under the rulings or regulations of the Securities and Exchange Commission or
any other governmental regulatory body, which the Committee shall, in its
absolute discretion, deem necessary or advisable; and (c) the obtaining of any
approval or other clearance from any state or federal governmental agency, which
the Committee shall, in its absolute discretion, determine to be necessary or
advisable; provided that issuance of certificates for Shares hereunder is to be
made in no event later than the thirtieth (30th) day following the Vesting Date.
18.Plan Governs. This Agreement and Appendix A and B is subject to all terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and Appendix A and B and one or more provisions of
the Plan, the provisions of the Plan shall govern. Capitalized terms used and
not defined in this Agreement and Appendix A and B shall have the meaning set
forth in the Plan.
19.Committee Authority. The Committee shall have the power to interpret the Plan
and this Agreement and Appendix A and B and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any PRSUs have vested). All actions
taken and all interpretations and determinations made by the Committee shall be
final and binding upon the Grantee, the Company and all other persons. The
Committee shall not be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement and
Appendix A and B.
20.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement and
Appendix A and B.
21.Agreement Severable. In the event that any provision in this Agreement and
Appendix A and B shall be held invalid or unenforceable, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of this Agreement and Appendix A
and B.
22.Entire Agreement. Other than to the extent any written employment agreement
between the Grantee and the Company specially references this Award and provides
for (a) treatment different or (b) the definition of terms different, than that
which is provided by this Agreement and Appendix A and B, this Agreement and
Appendix A and B constitute the entire understanding of the parties on the
subjects covered. For the avoidance of doubt the Executive Employment Agreement
dated November 9, 2015 between Grantee and the Company (the "Employment
Agreement") is incorporated into and affects this Agreement only to the extent
specifically provided in this Agreement. The Grantee expressly warrants that he
or she is not executing this Agreement and Appendix A and B in reliance on any
promises, representations, or inducements other than those contained herein.
23.Modifications to the Agreement. The Grantee expressly warrants that he or she
is not accepting this Agreement in reliance on any promises, representations, or
inducements other than those contained herein. Modifications to this Agreement
or the Plan can be made only in an express written contract executed by a duly
authorized officer of the Company.
24.Amendment, Suspension or Termination of the Plan. By accepting this award,
the Grantee expressly warrants that he or she has a right to receive Shares
under, and subject to the terms and conditions of, the Plan and this Agreement
and Appendix A and B, and has received, read and understood the Plan and this
Agreement and Appendix A and B. The Grantee understands that the Plan is
discretionary in nature and may be modified, suspended or terminated by the
Company at any time.
25.Dividend Equivalent Rights. Subject to the provisions of this paragraph 25,
the number of PRSUs subject to this Agreement shall be increased by such
additional PRSUs in an amount determined by the following formula: X = (A x B) /
C; where:
•"X" is the number of whole PRSUs to be credited (which shall be rounded down to
the next whole Share as no fractional Shares shall be credited pursuant to this
Dividend Equivalent Right);


-5-

--------------------------------------------------------------------------------




•"A" is the amount of cash dividends paid by the Company to stockholders with
respect to one Share;
•"B" is the number of whole PRSUs remaining subject to this Agreement as of the
cash dividend record date but immediately prior to the application of this
paragraph 25; and
•"C" is the Fair Market Value of a Share on the cash dividend payment date.
The Grantee will be entitled to additional PRSUs in accordance with this
paragraph 25 only if the Grantee remains an Employee continuously through the
applicable Record Date. If a Settlement Date occurs before the cash dividend
payment date, and the Grantee (if eligible in accordance with the preceding
sentence) did not otherwise receive any additional PRSUs with respect to such
Shares issued on the applicable Settlement Date, the Grantee shall nevertheless
be entitled to receive either Shares or cash in lieu of such PRSUs, as
determined by the Committee, in an amount determined pursuant to this paragraph
25, which shall be immediately settled through the issuance of Shares or cash,
as applicable, on the cash dividend payment date (or as soon as reasonably
practicable thereafter but not later than thirty (30) days after the dividend
payment date) by deposit to the Grantee's Company brokerage account. Such
additional PRSUs shall be subject to the same terms and conditions and shall be
settled in the same manner and at the same time as to which applied to each
underlying Share pursuant to which the Dividend Equivalent Rights were paid.
26.Code Section 409A. Notwithstanding anything to the contrary in the Agreement,
Appendix A and B and/or the Plan, if the Company reasonably determines that
Section 409A of the Code will result in the imposition of additional tax with
respect to the settlement of the Shares underlying the PRSUs on account of the
Grantee's separation from service (as defined in Section 409A of the Code), the
Shares (and/or at the election of the Grantee the cash received from the sale of
the Shares underlying the vested PRSUs) will not be paid to the Grantee until
the date six (6) months and one (1) day following the date of the Grantee's
separation from service. In addition, the payment timing and other Section 409A
rules contained in the Employment Agreement, apply to, and shall be incorporated
into, this Agreement, including (without limitation) the rules concerning the
requirement to timely sign and not revoke a release of claims and separation
agreement containing certain post-employment obligations on the part of Grantee,
all as provided in the Employment Agreement.
27.Notice of Governing Law. This grant of PRSUs shall be governed by, and
construed in accordance with, the laws of the State of Nebraska without regard
to principles of conflict of laws.


-6-

--------------------------------------------------------------------------------




APPENDIX B


VESTING SCHEDULE
OF PERFORMANCE-BASED RESTRICTED STOCK UNITS


Performance-Based Vesting Component. The actual number of PRSUs that will be
eligible to vest will be determined based on the Company's Total Shareholder
Return ("TSR") versus the companies that comprise the NYSE ARCA Broker/Dealer
Index as of the Grant Date (the "Index"). Any PRSUs that become eligible to vest
after satisfaction of the TSR goal are referred to herein as the "Eligible
RSUs."
TSR versus the Index. The number of Eligible RSUs (if any) will be determined
based on the achievement of TSR by the Company, as compared to the companies in
the Index. The TSR of the Company and of each company in the Index as of the
Grant Date shall be calculated for the Performance Period. The number of PRSUs
that will become Eligible RSUs (if any) will be determined by multiplying the
applicable percentage from the table below (which percentage depends on the
ranking of the Company's TSR within the Index) times the Target number of PRSUs,
all as more fully described in this Appendix B.


Company TSR Rank within the Index
Percent of Target Number of PRSUs that are Earned (that is, that become Eligible
RSUs)
1 (best TSR)
120.00
%
2
117.65
%
3
115.29
%
4
112.94
%
5
110.59
%
6
108.24
%
7
105.88
%
8
103.53
%
9
101.18
%
10
98.82
%
11
96.47
%
12
94.12
%
13
91.76
%
14
89.41
%
15
87.06
%
16
84.71
%
17
82.35
%
18 (worst TSR)
80.00
%

For example, if the Company's TSR is ranked no. 1 of the 18 companies (including
the Company) in the Index, 120% of the Target number of RSUs will become
Eligible RSUs. If the Company's TSR is ranked last of the 18 companies, 80% of
the Target number of RSUs will become Eligible RSUs. If the rank achieved by the
Company is between the highest and lowest in the Index, the number of RSUs that
will become Eligible RSUs will be between 120% and 80%, as shown in the table.
For purposes of these calculations, the Target number of RSUs will be increased
as and to the extent provided in paragraph 25 of Appendix A (relating to
dividend equivalents).
For purposes of the TSR calculations, the following additional rules shall
apply. TSR will be calculated as change in share price, plus dividends paid. The
beginning and ending prices for each share (including the Company's) will be the
average closing price for the twenty trading days ending with the relevant date
(in other words, the nineteen


-7-

--------------------------------------------------------------------------------




trading days preceding the first day (or last day, as applicable) of the
Performance Period and including the first day (or last day, as applicable) of
the Performance Period). Companies that are added to the Index after the Grant
Date shall not be considered as part of the Index for purposes of the TSR
calculations. Companies that cease to be part of the Index after the Grant Date
(but before the end of the Performance Period) but that remain be
publicly-traded shall continue to be considered as part of the Index for
purposes of the TSR calculations. Companies that cease to be publicly-traded
after the Grant Date (but before the end of the Performance Period) shall be
considered to rank at the bottom of the Index for purposes of the TSR
calculations.
All determinations regarding performance against the TSR goal shall be made by
the Committee in its sole discretion and all such determinations shall be final
and binding on all parties. PRSUs, if any, will be deemed to have become
Eligible RSUs as of the date on which the Committee has certified in writing as
to the level of achievement of the goals. This certification shall be made no
later than the third annual anniversary of the Grant Date. Notwithstanding any
contrary provision of this Notice or of the PRSU Agreement, prior to a Change of
Control (but not on or after a Change of Control), the Committee (in its
discretion) may decrease (including to zero) the number of PRSUs that become
Eligible RSUs. However, the Committee must exercise its discretion under the
preceding sentence on or before the third annual anniversary of the Grant Date.
Service-Based Vesting Component. Except to limited extend provide otherwise
provided below, in order to vest in any Eligible RSUs, Grantee must remain a
Service Provider through the third annual anniversary of the Grant Date. For
purposes of this Notice of Award and the Agreement, a "Service Provider" means
an Employee, Non-Employee Director or Consultant, and "Continuous Service" means
Grantee's continued status as a Service Provider.
Change of Control during the Performance Period. If a Change of Control occurs
while Grantee is a Service Provider and before the last day of the Performance
Period, the rules of this paragraph will apply. The end date for the TSR
calculations for both the Company and the Index will be the date of the Change
of Control and the final average price will be calculated based on the last
trading day of the Performance Period rather than the final calendar quarter of
the Performance Period. This certification shall be made by the Committee no
later than the 30th business day after the date on which the Change of Control
occurs. Any shares that become Eligible RSUs under the rules of this paragraph
will become vested on the third annual anniversary of the Grant Date, subject to
the Grantee remaining a Service Provider through that date. If the Grantee
ceases to be a Service Provider before the third annual anniversary of the Grant
Date, any Eligible RSUs will be forfeited and returned to the Company at no cost
to the Company, except as follows. If the Grantee ceases to be a Service
Provider due to the Grantee's death, Disability or Retirement, any Eligible RSUs
will become vested on the date of the Grantee's cessation of Continuous Service.
If the Grantee ceases to be a Service Provider due to termination by the Company
for a reason other than Cause, or a voluntary termination by Grantee with "Good
Reason" (as defined in the Employment Agreement), then subject to Grantee's
compliance with the terms of the Employment Agreement (including, without
limitation, the requirement to timely sign and not revoke a release of claims),
any Eligible RSUs will vest on the date provided in the Employment Agreement.
For the avoidance of doubt, the treatment described in this paragraph applies to
this Award in lieu of the treatment described in the Employment Agreement or any
other employment, change of control, retention or similar agreement between the
Grantee and the Company unless such agreement specifically references that it
will apply to this Award in lieu of the treatment described in the this
paragraph. However, notwithstanding the preceding, once any shares have become
Eligible RSUs, those Eligible RSUs will be eligible for accelerated vesting of
equity awards due to a subsequent event to the extent provided in any such
employment, change of control, retention or similar agreement. Further, for the
avoidance of doubt and notwithstanding any contrary provision of this Agreement,
this Award remains subject to Change in Control provisions of the Plan,
including, without limitation, the provision requiring full accelerated vesting
of awards in the event that the successor corporation does not assume the awards
and the provision permitting assumed Awards to be settled in stock of the
successor corporation or cash, all as determined in accordance with the Plan.
Termination of Employment. Except as provided in the preceding paragraph, the
following rules will apply if the Grantee ceases to be a Service Provider while
any PRSUs (including, but not limited to, any Eligible RSUs) remain unvested.
Voluntary Termination or Termination for Cause. If the Grantee ceases to be a
Service Provider due to a voluntary termination by the Grantee or a termination
by the Company for Cause, all unvested PRSUs


-8-

--------------------------------------------------------------------------------




will be immediately forfeited and returned to the Company at no cost to the
Company. For the purposes of this Agreement, "Cause" shall have the same meaning
as under the Employment Agreement.
Death or Disability. If the Grantee ceases to be a Service Provider due to the
Grantee's death or Disability, the Target number of PRSUs (as increased by any
Dividend Equivalent Rights) will immediately vest.
Retirement. If the Grantee ceases to be a Service Provider due to the Retirement
of the Grantee, the PRSUs shall remain outstanding and be available to become
Eligible RSUs as provided above. If any PRSUs (as increased by any Dividend
Equivalent Rights) become Eligible RSUs at the end of the Performance Period as
provided above, the Eligible RSUs will vest on the date of the Committee's
certification and any remaining PRSUs (that is, any PRSUs that do not become
Eligible RSUs because the applicable performance level was not achieved) will be
immediately forfeited and returned to the Company at no cost to the Company. For
purposes of this Agreement, "Retirement" shall mean a termination of the
Grantee's employment by the Company for a reason other than Cause, death or
Disability after the Grantee has attained at least age fifty-five (55) and at
least ten (10) years of Continuous Service with the Company. For the avoidance
of doubt, a Grantee's election to voluntarily terminate his or her employment
will not entitle the Grantee to vesting of the PRSUs even if the Grantee
otherwise meets the definition of Retirement. Notwithstanding the preceding two
sentences, if Grantee has served continuously as Chief Executive Officer for a
period of not less than five (5) years, then (i) "Retirement" for purposes of
this Agreement instead shall have the same meaning as under the Employment
Agreement, and (ii) the vesting provided by this paragraph shall be subject to
Grantee's compliance with the Retirement provisions of the Employment Agreement.
Termination not for Cause. If, before the occurrence of a Change of Control, the
Grantee ceases to be a Service Provider due to termination by the Company for a
reason other than Cause, death, Disability or Retirement, then as applicable:
(a) any Eligible RSUs as of the date of cessation of the Grantee's Continuous
Service shall vest on the date of cessation, or (b) any PRSUs (as increased by
any Dividend Equivalent Rights) for which TSR performance has not yet been
measured shall remain outstanding and be available to become Eligible RSUs based
on TSR performance versus the Index. If the preceding sentence applies and any
PRSUs become Eligible RSUs following the Grantee's termination as a Service
Provider, the Eligible RSUs will vest on the date of the Committee's
certification of performance.
Index as of the Grant Date. For the avoidance of doubt, as of the Grant Date,
the companies in the Index are [Note: the below list would be updated as of the
grant date.]:


1.
Ameriprise Financial, Inc.

2.
TD Ameritrade Holding Corporation (the Company)

3.
BGC Partners, Inc.

4.
Cowen Group, Inc.

5.
E*TRADE Financial Corporation

6.
The Goldman Sachs Group, Inc.

7.
Interactive Brokers Group, Inc.

8.
Investment Technology Group Inc.

9.
KCG Holdings, Inc.

10.
LPL Financial Holdings Inc.

11.
MarketAxess Holdings Inc.

12.
Morgan Stanley

13.
Nomura Holdings, Inc.

14.
Piper Jaffray Companies

15.
Raymond James Financial, Inc.

16.
The Charles Schwab Corporation

17.
Stifel Financial Corp.

18.
Virtu Financial, Inc.





-9-